Name: COMMISSION REGULATION (EC) No 2081/95 of 30 August 1995 amending Regulation (EC) No 1074/95 on the opening of a standing invitation to tender for 100 000 tonnes of rye held by the German intervention agency for processing in Spain
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 1 . 9 . 95 1 EN | Official Journal of the European Communities No L 206/3 COMMISSION REGULATION (EC) No 2081/95 of 30 August 1995 amending Regulation (EC) No 1074/95 on the opening of a standing invitation to tender for 100 000 tonnes of rye held by the German intervention agency for processing in Spain HAS ADOPTED THIS REGULATION : Article 1 Article 7 (3) of Regulation (EC) No 1074/95 is replaced by the following : '3 . The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 September 1995.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas the last partial invitation to tender under Commission Regulation (EC) No 1074/95 (*), as amended by Regulation (EC) No 1790 /95 (% should be postponed ; Whereas the Management Committee for Cereals has not issued an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2 OJ No L 179, 29. 7. 1995, p. 1 . 3 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . H OJ No L 108 , 13 . 5. 1995, p . 52. (&lt;) OJ No L 174, 26. 7. 1995, p . 3 .